Title: Thomas Jefferson to Patrick Magruder and Samuel A. Otis, 26 March 1812
From: Jefferson, Thomas
To: Magruder, Patrick,Otis, Samuel A.


          
                  Sir, 
                   
                     Monticello 
                     Mar. 26. 12.
          
                     
                     
                     The proceedings of the Executive of the US. in the case of the Batture of New Orleans, which has 
                  have been the subject of complaint on the part of Edward Livingston, not having been explained through the medium of a judiciary trial as was expected, I have thought it due to the nation at large, to the National legislature, and to the Executive to make that explanation public through the ordinary channel of the press.
			 
                    
			
			
			 and
			 I have therefore taken the liberty of desiring mr Sargeant of New York, the printer, to send under cover to yourself 144. copies, of which I will ask the favor of you to lay one copy on the desk of each member of the House of Representatives for their acceptance.
                      I salute you with assurances of esteem & respect.
          
            Th:
            Jefferson
        